Citation Nr: 0613690	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-30 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 30 percent for alopecia 
of the scalp with eczema of the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active military service from March 1941 to 
July 1945.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision in which 
the RO denied the veteran's claim for a rating in excess of 
30 percent for alopecia of the scalp with eczema of the feet.  
The veteran filed a notice of disagreement (NOD) in May 2003, 
and the RO issued a statement of the case (SOC) in April 
2003.  The appellant filed a substantive appeal (via VA Form 
9, Appeal to Board of Veterans' Appeals) in October 2003.

In May 2006, a Deputy Vice Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket,  pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's alopecia of the scalp with eczema of the 
feet is  manifested by approximately 11 percent of the 
veteran's body surface with diffuse, purple/brown, hyper 
pigmentation with some scaling of the lower extremities just 
below the knee throughout the dorsal and plantar portions of 
the feet.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
alopecia of the scalp with eczema of the feet are not met.  
38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 
4.118, Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005). To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for a rating in 
excess of 30 percent for alopecia of the scalp with eczema of 
the feet has been accomplished.

In a February 2003 pre-rating  notice letter, the RO 
explained what was necessary to prove the veteran's claim for 
an increased rating.  Further, through a March 2003 rating 
decision, the August 2003 SOC, a May 2005 supplemental SOC 
(SSOC), and January 2006 SSOC, the RO notified the veteran 
and his representative of the legal criteria governing the 
claim; addressed the evidence that had been considered in 
connection with the appeal, up to that point; and notified 
them of the bases for the denial of the claim..  After each, 
they were afforded ample opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim 
on appeal, and has been afforded ample opportunity to submit 
such information and evidence.

The Board also finds that the February 2003 pre-rating notice 
letter and an August 2005 post-rating notice letter satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies; requested that the veteran to 
identify and provide the necessary releases for any medical 
providers from whom he wanted the RO obtain and consider 
evidence; and invited the veteran to submit any additional 
evidence in support of his claim.  The notice letters also 
specified that the veteran was responsible for submitting 
evidence to support his claim; that the RO would obtain any 
private medical records for which sufficient information and 
authorization was furnished; and that the RO would also 
obtain an pertinent VA records if the veteran identified the 
date(s) and place(s) of treatment.  The August 2005 letter 
specified that the veteran needed to complete a signed 
authorization form to enable the RO to obtain private records 
from Dr. Iler, and that the veteran should send in pertinent 
evidence in his possession that pertained to his appeal; the 
veteran did not respond to that request.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the March 2003 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this 
regard, as indicated above,the RO gave the veteran the 
opportunity to provide information and/or evidence in support 
of his appeal after the pre-rating notice letter, rating 
action, SOC and SSOCs.  After the RO's most recent letter in 
August 2005 that further satisfied VCAA's notice requirments, 
the RO readjudicated the claim again (as reflected in the 
January 2006 SSOC), providing him and his representative yet 
another opportunity to respond before the claims file was 
certified to the Board in March 2006.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  Id.; 
see also ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that VA notice must include information regarding the 
effective date(s) that may be assigned.  In this case, such 
notice has not explicitly been provided.  However, as 
indicated below, the Board is considering the severity of the 
veteran's alopecia of the scalp with eczema of the feet, 
since the date of the claim for an increased rating on 
February 3, 2003, and the record reflects no suggestion 
whatsoever that either the veteran or his representation is 
challenging the date of his claim for increase.  Given these 
facts, the Board finds that the RO's omission of in this 
regard is, effectively, harmless.  Id.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The veteran's available service medical 
records are associated with the claims file.  VA and private 
medical records also have been associated with the claims 
file, and that the veteran has been given opportunities to 
identify and submit evidence to support his claim.  The 
record also includes the report of a March 2003 examination 
report that includes findings responsive to the rating 
criteria.  The RO's efforts to obtain private medical 
records, and to have the veteran undergo further VA 
examination, have not been successful.  

As discussed in more detail below, in this case the veteran 
was scheduled for VA examinations in conjunction with his 
claim for increase.  It does not appear, however, that the 
veteran was notified of the provisions of 38 C.F.R. § 3.655-
detailing the consequences of failing to report to the 
examination-when he was notified of each examination.  Under 
these circumstances, and to give the veteran every 
consideration in connection with the claim, the Board will 
(as the RO did) adjudicate the matter of a higher rating for 
a skin disorder on the basis of the evidence already of 
record-which includes findings responsive to the rating 
criteria-rather than deny the claim solely on the basis of 
the vetean's failure to report to those examinations.  See 
38 C.F.R. § 3.655(b).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of September 1945, service 
connection for alopecia of the scalp with eczema of the feet  
was granted and a 30 percent rating was assigned (under 
rating criteria then in effect).  That rating, in effect for 
more than 20 years, is now protected.  See38 C.F.R. § 3.952.  
In February 2003, the veteran filed a claim for a rating in 
excess of 30 percent.

Under the criteria of DC 7806, a 30 percent rating requires 
that 20 to 40 percent  of the entire body or 20 to 40 percent 
of exposed areas be affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires more than 
40 percent of the entire body or more than 40 percent of 
exposed areas be affected, or constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.

The pertinent evidence for consideration consists of the 
report of a March 2003 VA examination, in which the examiner 
specifically found that the veteran's skin disorder covered 
approximately 11 percent of the veteran's body surface.  The 
examiner described diffuse, purple/brown, hyper pigmentation 
with some scaling of the lower extremities just below the 
knee throughout the dorsal and plantar foot.  The examiner 
diagnosed a condition consistent with an eczematous 
dermatitis, which was currently controlled.  While the 
examiner noted that the veteran had used Clobetasol ointment, 
a corticosteroid, for the past two years, the examiner did 
not describe its use as constant or near-constant systemic 
therapy.  

Considering the evidence of record in light of the  pertinent 
criteria, the Board finds that a rating in excess of 30 
percent is not warranted under the applicable criteria.  
Simply stated, the aforementioned medical evidence does not 
show that more than 40 percent of the entire body is 
affected, or more than 40 percent of exposed areas are 
affected, or nor does evidence reflect the need for constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  As such, the criteria for the maximum 60 percent 
rating under Diagnostic Code 7806 are not met.

The Board points out that, according to a December 2005 
document, the RO attempted to schedule later VA examinations 
for the veteran's skin disorder, to which the veteran did not 
report.  Neither the veteran, nor his representative, has 
provided a good cause reason for the failure to appear for 
the scheduled VA examinations. While these examinations could 
have, conceivably, elicited findings that may have been 
supportive of a higher rating, the fact remains that the only 
pertinent evidence upon which to decide the claim consists of 
the March 2003 examination report which, as noted above, 
includes findings responsive to the rating criteria, but does 
not support a higher rating.  The veteran also did not 
respond to the RO's request for authorization to obtain 
private medical records.  The Board emphasizes that the duty 
to assist is not a one-way street.  See, e.g., Wood v. 
Derwinski, 1 Vet. App.190 (1991).   

The above-determinations are based upon consideration of the 
applicable schedular criteria.  Additionally, the Board finds 
that the record presents no basis for assignment of a  higher 
rating on an extra-schedular basis, pursuant to 38 C.F.R. § 
3.321(b)(1) (cited to in the May 2005 SSOC).  There simply is 
no showing that the disability under consideration results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned rating), or necessitates 
frequent periods of hospitalization, or that the disability 
otherwise presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
normal schedular criteria.  In the absence of evidence of 
such factors as those outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not  met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that a rating 
in excess of 30 percent for alopecia of the scalp with eczema 
of the feet is not warranted, and the claim must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An increased rating in excess of 30 percent for alopecia of 
the scalp with eczema of the feet is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


